Title: To George Washington from George Measam, 7 July 1779
From: Measam, George
To: Washington, George


        
          Sir,
          Springfield [Mass.] July 7th 1779
        
        In my Letter of yesterday I forgot to mention to your Excellency, that hearing by Accident there was a Commissary of Hides appointed

at Albany, to Manufacter and exchange the public Leather into Shoes; I wrote him, to be informed how he was ordered to dispose of the shoes, and if he could furnish any for the Army under your immediate Command; to which he answered, that he has supplied the troops of that Department from time to time with Shoes & Boots, upon the General’s order; what General he means I cannot tell, but suppose he means Brig: General Clinton. And that he has furnished for the Expedition to the Westward upon General Clinton’s order 1998 pairs of Shoes. And that he has given orderes to have 500 pairs (which he had making upon Connecticut River) delivered to the order of Col. Hazen. By the tenor of his Letter it appears to me, that he has no regular orders given him how to dispose of the shoes. All which I judge essential your Excellency should be informed of, that an equal distribution of the Shoes may be ordered. He further informs me he expects more Shoes soon in exchange for Hides, from various parts of the Country, some as far up this river as Haverill, or Haverhill. I should be glad of a Line from your Excellency in consequence of this; it appears to me to be a Channe[l] by which the Army m[ay] have good supply under proper orders and regulation. I have the Honor to be, Sir, Your Excellency’s Most obedient and Most Humble Servt
        
          Geo. Measam
        
        
          P.S. I this day hear that the Enemy have landed in Connecticut and now possess the Town of New Haven. Should this place be their object, the most care possible shall be taken of the Stores under my direction; but I don’t learn yet, by any of their movemts it appears likely The reports of their Strength is various, from 3 to 7 thousand.
        
      